Judgment reversed, with costs, and judgment unanimously directed for the defendant, with costs. We think upon the evidence contained in the record that the maintenance of the barn in question and the toilet, for upwards of twenty-five years, with the acquiescence of plaintiffs’ grantors constituted a practical location of the boundary line in dispute within the authorities. (Katz v. Kaiser, 154 N. Y. 294; Ford v. Schlosser, 13 Misc. Rep. 205.) Blackmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur. Settle order and findings in accordance with this memorandum before Mr. Justice Young.